Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken alone or in combination does not teach, suggest or render obvious the limitations of the instant independent claims.  Particularly:

A method of controlling oil return in a multi-split air conditioner, the air conditioner including an outdoor unit, a plurality of indoor units, and a plurality of expansion valves respectively disposed on connecting pipes between the indoor and outdoor units and the method including:
calculating an average exhaust pressure over an oil return period as:
                
                    P
                    d
                    _
                    A
                    V
                    G
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        i
                                    
                                    
                                        C
                                        o
                                        u
                                        n
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    R
                                                    a
                                                    t
                                                    i
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                            *
                                            
                                                
                                                    P
                                                    d
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            C
                            o
                            u
                            n
                            t
                            *
                            R
                            a
                            t
                            i
                            o
                            X
                        
                    
                
            
wherein RatioX is a set load ratio and Ratioi is a power-on indoor unit load rate for an ith pressure measurement calculated as the sum of powered-on indoor unit capacities as a fraction of all indoor unit capacities, Pdi is the ith compressor exhaust pressure measurement collected in the oil return period, and Count is the number of times the exhaust pressure was collected or the number of times the powered-on load rate was collected; and determining whether the Pd_AVG is greater than or equal to a threshold Pdthresheold, such that when Pd_AVG≥Pdthreshold, the air conditioner is maintained in a heating mode and a heating oil return process is entered, and when Pd_AVG<Pdthreshold, a cooling mode is activated, fans of powered-on indoor units are stopped, and a cooling oil return process is entered, the heating mode being entered again when the cooling oil return process has concluded as taught in claim 1.

Chinese Publication No. 104344621 to Li et al. teaches an oil return control method and control device for a refrigerating system in which a running time of the system and a weighted average calculation of an air pressure are performed and used to control the operation of the oil return function of a compressor of the system, but does not teach the use of such weighted average calculations for a compressor discharge pressure as are taught in instant independent claim 1 rather than “an exhaust-back air pressure difference”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	2 August 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763